Citation Nr: 1227024	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a low back disability.  

3.  Entitlement to service connection for a left leg disability, claimed as secondary to a low back disability.  

4.  Entitlement to service connection for a left knee disability, claimed as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Marc Theriault, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

Service connection for a low back disability was initially denied by the RO in July 1972, and the Veteran's request to reopen the claim was denied by the RO in June 2005.  The Veteran was notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which found that new and material evidence had not been submitted to reopen the claim for a low back disability, and denied service connection for a left hip, left leg and left knee disability, to include as secondary to a low back disability.  A hearing at the RO before the undersigned was held in March 2011.  

The issues of service connection for low back, left hip, left leg and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last finally denied by an unappealed rating decision by the RO in June 2005.  

2.  The additional evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2005 RO decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim to reopen, a letter dated in March 2009, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Veteran's service and post service VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in March 2011.  

With respect to the duty to assist in this case, the Board is entering a favorable determination with respect to the claim to reopen, and therefore, no prejudice can accrue with respect to any deficiency as may exist in that obligation concerning that issue.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Finality

Before reaching the merits of the claim for a low back disability, previously denied by the RO, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability was last finally denied by the RO in June 2005.  There was no appeal of that rating decision and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for a low back disability was initially denied by the RO in May 1972, on the basis that he was not shown to have a chronic back disability in service or when examined by VA shortly after discharge from service.  His request to reopen the claim was denied by the RO in June 2005 on the basis that, while he was now shown to have a low back disability, there was no competent medical evidence relating his current back disability to service.  

The evidence added to the record since the June 2005 rating decision included additional VA treatment records from 1974 to 2009, a February 2010 VA examination report, statements from four friends and a transcript of the Veteran's testimony at a hearing before the undersigned in March 2011.  

The VA outpatient notes, which were not previously of record, showed treatment for back problems on several occasions in the mid to late 1970's.  Additionally, the Veteran's testimony concerning his continuity of his symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the VA treatment notes and the Veteran's statements relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.  


ORDER

New and material evidence having been presented, the Veteran's claim of service connection for a low back disability is reopened, and to this extent, the appeal is granted.  


REMAND

The additional treatment notes submitted by the Veteran in March 2011, and reflecting back complaints in the 1970's, were not reviewed by the VA physician who examined the Veteran in February 2010.  As the examiner's opinion was based, in part, on the fact that there was no evidence of any back treatment between 1972 and 1993, the claims file should be returned to the examiner for review of the additional records and another opinion.  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The claims file should be forwarded to the VA physician who examined the Veteran in February 2010, for review of the additional records and an opinion as to whether any current low back disability had its onset in service or is otherwise related to service.  If this examiner is not available, the claims file should be sent to another appropriate examiner.  After review of the record by the examiner, that person should provide a report that responds to the following:  

a)  Is it at least as likely as not that any current low back disability is due to or otherwise related to the Veteran's treatment for back pain in service?  

b)  If the Veteran has a low back disability at present which is related to service, is it at least as likely as not that any identified left hip, left leg and/or left knee disability is proximately due to, the result of, or aggravated by the service-connected low back disability?  

A detailed rationale is requested for any opinion rendered.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the claims.  If service connection is established for a low back disability, consideration must also be given to whether any identified left hip, left leg, and left knee disability is proximately due to, the result of, or aggravated by the service-connected back disability.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


